Citation Nr: 1146877	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  08-02 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1969 to July 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2005 and March 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky and Cleveland, Ohio, respectively.

The Board observes that additional evidence consisting of a stressor statement  and additional VA treatment records was received within one year of the January 2005, determination.  In this regard, the Board notes that submission of additional evidence does not extend the period for initiation of an appeal by submission of a notice of disagreement.  38 C.F.R. § 20.304 (2011).  However, in Buie v. Shinseki, 24 Vet. App. 242 (2010), it was held that additional evidence submitted by the appellant within one year of the rating decision in question, necessitated application of 38 C.F.R. § 3.156(b) and a determination of whether such additional evidence constituted new and material evidence.  The Board finds that the additional evidence received within one year of the January 2005 2006 rating decision is deemed new and material pursuant to 38 C.F.R. § 3.156(b).  As such, that rating decisions is not final pursuant to 38 U.S.C.A. § 7105. 

The Board also observes that, in February 2009, the United States Court of Appeals for Veterans Claims (Court) held that, when a claimant identifies PTSD without more, it cannot be considered a claim limited only to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms that the claimant describes, and the information that the claimant submits or that VA obtains in support of the claim.  The Court found that such an appellant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction (symptoms) that his mental condition, whatever it is, causes him/her.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In this case, post-service medical records show that the Veteran has been diagnosed with anxiety and depression.  Therefore, in accordance with Clemons, the Board has 

recharacterized the issue on appeal as is set forth on the title page to include all post-service psychiatric disorders with which the Veteran has been diagnosed.

Also, the Board finds that a claim to reopen the previously denied issue of entitlement to service connection for a cardiovascular disorder has been raised by the record.  The Board observes that the January 2005 rating action also denied service connection for a heart disorder.  However, since that decision, the regulations pertaining to diseases presumptively associated with herbicide exposure have been recently amended.  VA regulations provide that certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e) (2011).  

Recently, on August 31, 2010, the Secretary published a final rule in the Federal Register amending 38 C.F.R. § 3.309(e).  See 75 Fed. Reg. 53,202. The final rule was effective August 31, 2010.  Specifically, VA amended 38 C.F.R. § 3.309(e) to add hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina] to the list of diseases associated with exposure to certain herbicide agents.  A newly added Note 3 at the end of § 3.309 states that: "for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of Ischemic heart disease."

Applying the newly amended 38 C.F.R. § 3.309(e) to this case, the record shows that the Veteran is currently diagnosed with coronary artery disease.  See September 2009 treatment record.  Further, the Veteran's personnel records confirm his service in the Republic of Vietnam from July 1970 to July 1971.  See DD Form 214.  His in-service exposure to herbicides is conceded.  38 C.F.R. § 3.307(a)(6)(iii).  Coronary artery disease is considered a component of ischemic heart disease, and 

effective August 31, 2010, ischemic heart disease is a disease noted under 38 C.F.R. § 3.309(e) as a disease having a positive association with herbicide exposure.

Therefore, in light of the amended regulation, the Board finds that the issue of entitlement to service connection for a cardiovascular disorder, to include as a result of in-service exposure to herbicides, has been raised by the record.  This matter is hereby referred to the agency of original jurisdiction for adjudication.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD, anxiety, and depression.  

2.  The Veteran did not serve in combat.  

3.  The Veteran's claimed in-service stressors, which include (while being stationed in Phu Loi) being attacked by fellow servicemen; a mortar attack; seeing a python in a bunker; seeing body bags; killing enemy soldiers while on guard duty; and receiving enemy fire while operating as a gunner on a helicopter, are not corroborated by supporting evidence.  

4.  A psychiatric disorder to include PTSD, anxiety, and depression was first diagnosed many years after the Veteran's active duty and is not causally or etiologically related to such service, including a verified in-service stressor.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, anxiety, and depression, was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.655 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, a pre-decisional letter dated in August 2003 complied with VA's duty to notify the Veteran with regards to the issue on appeal.  Specifically, this letter apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  In addition, correspondence dated in March 2007 notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This was followed by a readjudication of the claim, most recently by a January 2010 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006)

Regarding VA's duty to assist, the agency of original jurisdiction (AOJ) obtained the Veteran's service treatment records (STRs), personnel records, Social Security Administration (SSA) records, and post-service medical records.  VA has no duty to inform or assist that was unmet.  The Veteran has not identified any additional pertinent medical records, which have not been obtained and associated with the claims folder.

The Board finds that a medical opinion on the question of service connection for a psychiatric disorder is not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran suffered an in-service stressor or an event, injury or disease in service or that a psychiatric disorder is related to his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

The Veteran contends that he has a psychiatric disorder, to include PTSD, anxiety and depression as a result of his military service in Vietnam.  His reported stressors include being attacked on two separate occasions by different servicemen; a mortar attack when coming out of the shower; shooting and killing several enemy soldiers while on guard duty; shooting and killing several enemy soldiers while receiving fire when operating as the gunner on a helicopter; seeing body bags; and finding a ten foot python in a bunker.  See October 2003, May 2004, November 2005, March 2007, and January 2008 statements.  The stressors reportedly occurred when stationed in Phu Loi.  See October 2003 and January 2008 statements.  The Veteran was unable to specify the approximate month(s) and year(s) that the reported stressors occurred.

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995). 

Entitlement to service connection for PTSD requires medical evidence diagnosing PTSD in accordance with the DSM-IV, a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. §§ 3.304(f); 4.125(a).  Where the claimed stressor is not related to combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  Evidence denoting participation in combat includes award of decorations such as the Combat Action Ribbon, Combat Infantryman Badge (CIB), Purple Heart Medal, and decorations such as the Bronze Star Medal that have been awarded with a Combat "V" device.

If a PTSD claim is based on claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(3) (2011).

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on personal assault.  In particular, the Court held that the provisions in M21-1R, Part IV, Subpart ii, Section D, Chapter 17, which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  (The Board notes that the aforementioned are the current provisions related to PTSD claims based on personal assault).

M21-1R, Part IV, Subpart ii, Section D, Chapter 17 states that, in cases of sexual assault, development of alternate sources for information is critical.  There is provided an extensive list of alternative sources competent to provide credible evidence that may support the conclusion that the event occurred, to include medical records, military or civilian police reports, reports from crisis intervention centers, testimonial statements from confidants, and copies of personal diaries or journals.  Id.  Also of particular pertinence are the provisions of 38 C.F.R. § 3.304(f)(3) which state that behavior changes that occurred at the time of the incident may indicate the occurrence of an in-service stressor.  The Court in Patton stated that such changes in behavior should be examined and clinically interpreted to determine whether they constitute evidence of "(v)isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."

In this case, the Veteran's DD 214 shows that his military occupational specialty (MOS) was that of a helicopter repairman.  The Veteran did not receive any decorations or medals denoting participation in combat.  Where VA determines that the Veteran did not engage in combat with the enemy, or that the Veteran did engage in combat with the enemy but the claimed stressor is not related to such combat, the Veteran's lay testimony, by itself, will not be enough to establish the occurrence of the alleged stressor.  Instead, the record must contain evidence that corroborates the Veteran's account as to the occurrence of the claimed stressor.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); Cohen v. Brown, 10 Vet. App. 128 (1997).

With regards to the corroboration of stressors, the Board observes the recent amendment to 38 C.F.R. § 3.304 concerning stressors based on a veteran's "fear of hostile military or terrorist activity."  Specifically, the amendment provides that, if a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  75 Fed. Reg. at 39,852.

In this case, although the Veteran has reported seeing dead soldiers in his dreams, he has not actually reported having a fear of hostile military or terrorist activity in service.  The Board acknowledges that a March 2000 medical record shows that the Veteran reported being afraid of other soldiers because they threatened him; however, he did not report that his fear was due to hostile military or terrorist activity.  Accordingly, as the Veteran's contentions do not show him reporting being in fear of hostile military or terrorist activity in service, the amendment does not apply to his appeal.  Even if the Board were to conclude that the recent amendment does apply to the current appeal, the fact remains that the Veteran has not provided sufficient information to allow the Board to make a determination that his claimed stressor "is consistent with the circumstances, conditions, or hardships of the veteran's service."  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. Reg. 41,092 (July 14, 2010) (correcting the effective date of the rule published on July 13, 2010).  

Accordingly, the Veteran's statements concerning the alleged stressors may not be accepted, standing alone, as sufficient proof of their occurrence.  As discussed above, the Veteran has not provided sufficient information to allow for the verification of his reported stressors.  A formal finding as to the lack of information to corroborate the Veteran's stressors was made in February 2009.  

As for the Veteran's stressor of finding a python in a bunker, such stressor is anecdotal in nature and unlikely to be objectively verified.  See Cohen at 134 ("Anecdotal incidents, although they may be true, are not researchable.  In order to be researched, incidents must be reported and documented.")  The Veteran has not indicated that such incident was reported and documented.  Additionally, the Veteran has not submitted any buddy statements or any other evidence to support his assertion of the occurrence of this stressor.  The Veteran has also not submitted any buddy statements or any other evidence to support his assertion of the occurrence of his stressors of being attacked by fellow soldiers on different occasions.  In this regard, the Board observes that the August 2003 VCAA notice included a PTSD questionnaire that informed the Veteran of the various types of evidence that can be submitted to support his purported stressors.  The Veteran was unable to provide any additional evidence other than his own contentions regarding any of his stressors.

The Veteran's STRs show no diagnosis of, or treatment for, any psychiatric disorder.  His discharge examination in July 1971 revealed a clinically normal psychiatric system.  The Veteran has not reported being diagnosed with, or treated for, a psychiatric disorder while in service.
According to post-service medical records, the Veteran was diagnosed with nervous anxiety in October 1991.  He was first diagnosed with PTSD in 1992; he reported being in Vietnam.  The next diagnosis of PTSD was in December 1999.  The Veteran's reported stressors included unemployment, chronic physical and mental illness, inadequate finances, and exposure to war traumas.  An SSA evaluation dated in March 2000 shows that the Veteran was diagnosed with PTSD and depressive disorder.  He reported stressors of his fellow soldiers attacking him; seeing the python; killing soldiers on guard duty; magnets in his rice in Vietnam; and seeing his dog eaten for food.  The Veteran was diagnosed with depression in April 2000 in addition to PTSD.  He talked in a disjointed fashion of Vietnam.  The Veteran reported having Vietnam War dreams in January 2001.  In March 2001, he was again diagnosed with depression in addition to PTSD.  The Veteran was diagnosed with anxiety disorder in June 2001 and depression.  A record dated in October 2001 shows a diagnosis of PTSD purportedly as a result of Vietnam.  A December 2001 treatment record shows that the Veteran reported having six suicide attempts, with the first attempt in approximately 1979.  The Veteran complained of having been nervous since Vietnam in August 2003.  In May 2009, the Veteran reported having depression that started shortly after he returned home from Vietnam.  

Treatment records dated through December 2009 continue to show diagnoses of PTSD, anxiety, and depression.  Although the Veteran's treatment records show that he continually reported his military stressors, none of his records contained opinions relating any diagnosed psychiatric disorder to an in-service event, injury, or disease.  Additionally, his treatment records do not contain any explanations for the various psychiatric diagnoses.  

Based on a review of the evidence, the Board finds that service connection for a psychiatric disorder, to include PTSD, anxiety, and depression is not warranted.  Initially, the Board finds that the Veteran does not have a verified in-service stressor or that he incurred an event, injury, or disease to his psychiatric system in service.  As previously discussed herein, the Veteran did not submit sufficient information to allow for the RO to attempt to verify his stressors.  See February 2009 memorandum.  Also, his stressor of finding a python in a bunk is anecdotal and is unable to be verified.  

With regard to the Veteran's claim that he has PTSD, the Board acknowledges that numerous post-service medical records show that the Veteran has been diagnosed with PTSD in accordance with the DSM-IV.  However, without evidence of a verified stressor, service connection for PTSD cannot be granted.  38 C.F.R. §§ 3.304(f); 4.125(a).  Therefore, service connection for PTSD is not warranted.

Additionally, the claims folder contains no competent evidence of a psychiatric disorder, to include anxiety and depression, that is associated with the Veteran's military service.  In this regard, the Veteran has not contended that the onset of any psychiatric disorder incurred in service.  Nor has the Veteran contended having been diagnosed with a psychiatric disorder while in service.  No medical professional has provided any opinion to indicate that the Veteran's anxiety and depression are related to a specified event, injury, or disease in service.  Indeed, the Board finds that the evidence does not support a finding of an event, injury, or disease to the Veteran's psychiatric system in service.  Although the Veteran reported his military stressors as discussed above, the medical evidence does not contain any opinions with rationales specifically relating the Veteran's anxiety and depression to his service.  In other words, no medical professional has provided an opinion that the Veteran has a psychiatric disorder specifically related to an in-service event, injury, or disease.  

Additionally, with regards to the Veteran's stressor of killing enemy soldiers on guard duty, the Board doubts the Veteran's credibility.  The March 2000 SSA psychiatric evaluation shows that the Veteran reported that he killed or injured four or five people.  However, in his January 2008 stressor statement, he indicated that he killed almost nine or ten people.  Additionally, his March 2007 statement as to that incident implies that the Veteran was the only person on guard duty.  According to that statement, the Veteran opened fire and killed all 11 enemy soldiers.  He did not mention any other soldiers with him.  However, in his January 2008 statement, the Veteran reported that there were several other people on guard duty that also opened fire.  He has not been consistent in how many soldiers were killed and also whether he was alone on guard duty or was with other soldiers.  

Credibility is an adjudicative, not a medical determination.  The Board has "the authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Veteran's inconsistencies in reporting the stressor of killing soldiers on guard duty outweigh his credibility in reporting that stressor.  

Also, with regards to the stressor of mortar fire when he was coming out of the shower, when reporting such stressor the Veteran indicated that he incurred a shrapnel wound to the groin.  However, the Board finds that the objective evidence of record at the time of the Veteran's service outweighs the credibility of his currently reported history of a groin injury.  Such records are more reliable, in the Board's view, than the Veteran's unsupported assertion of events now over four decades past.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence]; see also Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  In this case, the Veteran's STRs fail to show the incurrence of any groin injury.  Additionally, the Veteran's voluminous post-service medical records also fail to show that he has any groin disorder.  Therefore, since the Veteran contends that he incurred a shrapnel injury in the mortar attack, and since the evidence does not support a finding of a groin injury, the Board concludes that the evidence outweighs a finding that the Veteran was involved in a mortar attack in service.  

With regards to the Veteran's other reported events that he contend caused his anxiety and depression, the Board acknowledges that the Veteran has been consistent with regards to those reports.  Nevertheless, the objective evidence of record does not support the Veteran's assertions that those events occurred.  Furthermore, as the Veteran has been found to lack credibility with regards to his assertions of killing soldiers on guard duty and being in a mortar attack, the Board questions his credibility with reporting other in-service events.  Moreover, the Board emphasizes that the medical evidence does not contain competent opinions relating a psychiatric disorder to any specific event in the Veteran's military service.  

Furthermore, the evidence does not show that the Veteran's currently diagnosed PTSD, anxiety, and depression had their onset in service.  As discussed above, the Veteran's discharge examination in July 1971 showed a clinically normal psychiatric system.  There is no indication until 1991 that the Veteran complained of psychiatric problems.  The Board acknowledges that the Veteran reported a suicide attempt in 1979; however, there are no records showing that the Veteran actually had a psychiatric problem until 1991.  The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of psychiatric complaints, symptoms, or findings for over two decades between the periods of active service and the Veteran's first complaint is itself evidence which tends to show that a psychiatric disorder did not have its onset in service or for many years thereafter.  

The Board acknowledges the Veteran's belief that he has a psychiatric disorder, to include PTSD, anxiety, and depression, related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.

Without continuity of pertinent symptomatology after service or competent evidence of an association between a diagnosed a psychiatric disorder and the Veteran's military service, service connection for a psychiatric disorder, to include PTSD, anxiety, and depression, is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a psychiatric disorder, to include PTSD, anxiety, and depression.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and depression, is denied.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

Entitlement to service connection for a psychiatric disorder, to include PTSD, anxiety, and depression, is denied.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


